DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the specification are withdrawn in view of the amendments to the specification.
The rejections under 35 U.S.C. §112(b) of claims 1-8 are withdrawn in view of the amendments to the independent claims.  
Examiner acknowledges the amendments to the claims received on 12/13/2021 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 9-11 in the filing on 12/13/2021 that the cited prior art does not teach “when it is determined that the distance is greater than the predetermined distance, control the screen to not disappear until the item is moved to within the predetermined distance, and control the screen to disappear at a time of being moved to within the predetermined distance.” in claims 1, as well as 6-8.
Response to Argument 1: Respectfully, Kim and Cai teach “when it is determined that the distance is greater than the predetermined distance, control the screen to not disappear until the item is moved to within the predetermined distance, and control the screen to disappear at a time of being moved to within the predetermined distance.”  Kim teaches a user dragging a slider knob to perform setting changes [Kim 0059, Fig. 5].  When the slider knob reaches the setting (the distance between the until the progress bar is updated to the correct spot.  See rejection below for more details.  

This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 12/13/2021 is not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are not persuasive for the reasons stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Patent Application Publication number US 20120242633 A1, (hereinafter “Kim”), in view of Cai, Patent Application Publication number US 20170364233 A1 (hereinafter “Cai”).
Claim 1:  Kim teaches “A display device comprising: 
a screen that displays an item for setting a device connected to the display device (Kim Fig. 5, screen 510, element 23 is a slider knob on a slider bar for a device setting); and 
a controller that controls display of the screen (i.e. controller 110 [Kim 0027, Fig. 1] note: Fig 1 shows the controller connected to the display unit), the controller being configured to: 
in a case where a user makes an instruction to move the item, move the item to follow a move operation and perform a setting change in accordance with the move operation (i.e. the user can change brightness by a drag while touching the process bar 23 [Kim 0059, Fig. 5]… move the process bar 23 to the touch position and change brightness of the display unit 130 to a brightness corresponding to the touched position [Kim 0060]);…
control the screen to disappear at a time of being moved to within the predetermined distance (i.e. the brightness setting has been completed, the controller 110 can terminate the brightness setting mode of the display unit 130 [Kim 0060] note: user drags slider knob 23 to the position where the finger releases the drag.  This is within the predetermined distance of zero.  The brightness setting changes, then the brightness setting screen automatically closes).”
Kim is silent regarding “at a time of terminating the move operation, determine whether a distance between a position to which the item is instructed to be moved to and a position of the item is greater than a predetermined distance; and
when it is determined that the distance is greater than the predetermined distance, control the screen to not disappear until the item is moved to within the predetermined distance, and”
Cai teaches “at a time of terminating the move operation (i.e. parameter P3 (S2, T3) of a second operating point… when the finger-touch operation completes the release phase…representing a last moment when the second operating point is detected [Cai 0122]), determine whether a distance between a position to which the item is instructed to be moved to (P2) and a position of the item (P3) is greater than a predetermined distance (i.e. when the user implements a drag operation… to locate content of different progress parts of content… when the user stops the drag operation at the operating point P2 [Cai 0125, Fig. 19]… If jitter occurs during a process that the user releases the operation… P3…that is finally identified is different from… point P2… Displacement S2-S1 of the operating point P3 with respect to the operating point P2 is displacement generated when the operation is in the release phase (that is, the release displacement) [Cai 0127, Fig. 18-19] note: Fig. 18-19 show displacement S2-S1 is greater than zero, a predetermined distance); and
(i.e. Displacement S2−S1… is displacement generated when the operation is in the release phase (that is, the release displacement) [Cai 0127, Fig. 18-19] note: Fig. 18-19 show displacement S2-S1 is greater than zero, the predetermined distance), control the screen to not disappear until the item is moved to within the predetermined distance (i.e. Operation S503: Update the progress bar and content associated with the progress bar to a predefined position that corresponds to the target operating point [Cai 0130]… Content of a corresponding progress part in a content source of the graphical interface serves as the target content and is displaced on the graphical interface [Cai 0131, Fig. 10] note: Cai teaches keeping the screen from disappearing by leaving the progress bar on the screen after user releases the indicator, in Cai Fig. 10.  Note2: the slider is moved to the target operating point, and the target operating point is within the predetermined distance, P2, which is within the predetermined distance of 0.  Note3: While the screen is maintained after the progress bar is updated to the correct spot, it is emphasized that the screen is maintained at least until the progress bar is updated to the correct spot).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to measure a distance from a target and adjust for error as disclosed by Cai.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to ensure that an operation result is consistent with an operation result expected by the user, and prevent the user from operating again to adjust the operation result. Therefore, the operating efficiency is high, and user experience is improved [Cai 0151].”

Claim 2:  Kim and Cai teach all the limitations of claim 1, above.  Kim teaches “wherein a setting operation by the user is accepted on the screen after terminating the move operation (i.e. move the process bar 23 to the touch position and change brightness of the display unit 130 to a brightness corresponding to the touched position [Kim 0060]), and the setting operation confirms a setting item corresponding to the position to which the item is instructed to be moved (i.e. determine whether the brightness setting has been completed. In other words, the controller 110 may determine whether the confirmation key 30 has been inputted [Kim 0060, Fig. 5] note: the confirmation button as part of the setting operation).”  

Claim 4:  Kim and Cai teach all the limitations of claim 1, above.  Cai teaches “wherein when the move operation is terminated in a state where the item and the position to which the item is instructed to be moved are within the predetermined distance (i.e. Operation S503: Update the progress bar and content associated with the progress bar to a predefined position that corresponds to the target operating point [Cai 0130] note: the slider is moved to the target operating point, and the target operating point is within the predetermined distance, P2.  The move operation is ended, or terminated).”  Kim teaches “the controller performs control to clear the screen at a time of terminating the move operation (i.e. the… setting has been completed, the controller 110 can terminate the brightness setting mode of the display unit 130 [Kim 0060]).”
One would have been motivated to combine Kim and Cai, before the effective filing date of the invention because it provides the benefit “to ensure that an operation result is consistent with an operation result expected by the user, and prevent the user from operating again to adjust the operation result. Therefore, the operating efficiency is high, and user experience is improved [Cai 0151].”

Claim 6: Kim and Cai teach an image processing apparatus (i.e. apparatus [Kim 0003]) comprising: an image processor (i.e. controller 110 [Kim 0027, Fig. 1] note: Fig 1 shows the controller connected to the display unit) that performs operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 7: Kim and Cai teach a display method (i.e. a method [Kim 0003]) comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.

Claim 8: Kim and Cai teach a non-transitory computer readable medium (i.e. non-transitory computer-readable storage medium [Kim 0013]) storing a program (i.e. stores a program [Kim 0013]) that causes a computer to execute a process (i.e. program includes instructions to cause a computer [Kim 0013]), the process comprising operations corresponding to the device of claim 1, therefore it is rejected under the same rationale.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cai, in view of Brodersen et al., Patent Number US 7853972 B2 (hereinafter “Brodersen”).
Claim 3:  Kim and Cai teach all the limitations of claim 2, above.  Kim teaches “wherein in the screen, a setting item corresponding to the position to which the item is instructed to be moved is determined in advance (the controller may control to change the brightness value of the display unit to the brightness value which is set by the user at previous manual mode [Kim 0065]).”
Kim and Cai are silent regarding “and when an operation to cancel the setting item corresponding to the position to which the item is instructed to be moved at the time of 
Brodersen teaches “and when an operation to cancel the setting item corresponding to the position to which the item is instructed to be moved at the time of terminating the move operation is not performed within a predetermined time, the controller performs processing assuming that the setting operation has been accepted (i.e. the event causing the transition between user interface 300 of FIG. 4 and user interface 500 of FIGS. 6 and 7, for example, can be a highlighting of a menu item for a predetermined period of time (e.g., a few seconds). Alternatively, the event can be based upon input (e.g., a request, a selection, etc.) received from the user [Brodersen Col 6 lines 23-27]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Cai to include the feature of having the ability to confirm a setting after a period of time as disclosed by Brodersen.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to reduce the number of inputs required to make a selection.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Cai, in view of Casey et al., Patent Application Publication number US 20160269455 A1 (hereinafter “Casey”).
Claim 5:  Kim and Cai teach all the limitations of claim 4, above.  Kim teaches “wherein when the move operation is terminated in a state where the item has moved to the position to which the item is instructed to be moved (if user touches the... area for a brightness change, the controller can output the process bar after moving the process bar to the touched position [Kim 0058]).”  

Casey teaches “the controller performs control to clear the screen at the time of terminating the move operation (i.e. The user can swipe 411 to browse along the key frame display 405, and can also use scrub bar/progress indicator 407 as desired… and scrub bar/progress indicator 407 retract or otherwise disappear [Casey 0052]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Cai to include the feature of having the ability to close the screen when a scrub bar has finalized a selection as disclosed by Casey.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to provide an improved user experience for users wishing to seek to different locations in a media stream [Casey 0003].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171